              Case 1:19-cv-01690-SAB Document 21 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   HEATHER NICOLE HENRY,                               Case No. 1:19-cv-01690-SAB

11                  Plaintiff,                           ORDER RE STIPULATION TO EXTEND
                                                         TIME TO FILE OPENING BRIEF BY
12           v.                                          SEVEN DAYS

13   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 19)

14                  Defendant.

15

16          Plaintiff Heather Nicole Henry (“Plaintiff”) seeks judicial review of a final decision of

17 the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application

18 for disability benefits pursuant to the Social Security Act. On July 28, 2020, the Court granted a

19 stipulated request extending the Plaintiff’s deadline to file an opening brief until August 28,
20 2020. (ECF No. 14.) On August 31, 2020, due to the failure of Plaintiff to file an opening brief

21 by the stipulated deadline, the Court issued an order to show cause why the action should not be

22 dismissed for failure to prosecute, and on September 3, 2020, following the filing of a response

23 to the order to show cause and a stipulation for a further extension, the Court discharged the

24 order to show cause and ordered Plaintiff to file an opening brief on or before October 2, 2020.

25 (ECF Nos. 15, 16, 17, 18.)

26          On the day of the deadline for Plaintiff to file an opening brief, October 2, 2020, the

27 parties filed a further stipulation requesting an extension of seven days, until October 9, 2020, for

28 Plaintiff to file an opening brief. (ECF No. 19.) Specifically, Plaintiff’s counsel cites a medical


                                                     1
                 Case 1:19-cv-01690-SAB Document 21 Filed 10/02/20 Page 2 of 2


 1 issue with a family member. (Id.) Although there is a history of failing to file the opening brief

 2 by the deadline in this action and a previous order to show cause due to such, given the Plaintiff

 3 is only requesting a seven day extension and the proffered reasons for such extension, the Court

 4 finds good cause and will grant the requested extension.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1        Plaintiff shall file her opening brief on or before October 9, 2020;

 7          2.       Defendant’s opposition to Plaintiff’s opening brief shall be filed on or before

 8                   November 9, 2020; and

 9          3.       Plaintiff’s reply, if any, shall be filed on or before November 24, 2020.

10
     IT IS SO ORDERED.
11

12 Dated:        October 2, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
